***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     STATE OF CONNECTICUT v. JASON GOODE
                  (AC 43765)
                     Cradle, Alexander and Eveleigh, Js.

                                    Syllabus

Convicted, after a jury trial, of the crime of assault of public safety personnel,
    the defendant appealed to this court. The defendant was incarcerated
    at the time of trial, serving a sentence for a previous conviction of
    murder. While incarcerated, the defendant was also convicted of various
    assault charges on three separate occasions. On the day jury selection
    commenced in his trial, the defendant, who was represented by B, a
    special public defender who had been assigned as counsel, requested
    to the trial court that he be appointed new counsel. The court denied
    that request. The court also denied the defendant’s request to have his
    restraints removed during trial, noting the defendant’s extensive criminal
    history and disciplinary record. Held:
1. The trial court did not abuse its discretion in denying the defendant’s
    request for new counsel: although B had represented the defendant for
    more than one year and the defendant did not make his request until
    the first day of jury selection, the court thoroughly considered the
    defendant’s complaints against B and explained that B had notified the
    defendant of his trial date as soon as he had received notice from the
    court, that B, as an attorney with twenty to thirty years of experience,
    was well suited to pursue the most effective defense strategy, and B’s
    lack of communication of that strategy with the defendant was due to
    the defendant’s refusal to see or speak to B, and that the defendant
    would have ample opportunity to discuss his case with B throughout
    the proceedings; moreover, the defendant indicated that he was willing
    to commence jury selection with B’s counsel, and he did not renew his
    request for new counsel.
2. The trial court did not abuse its discretion in denying the defendant’s
    request to have his restraints removed and in requiring him to be
    restrained during trial: the court afforded great consideration to the
    defendant’s right to remain free from restraints during the trial proceed-
    ings and implemented the least onerous means of restraining the defen-
    dant possible in light of his extensive violent criminal record and disci-
    plinary history, which included 231 disciplinary tickets while
    incarcerated, and the defendant’s threats of assault against his counsel
    in a prior matter, the court properly having weighed safety concerns
    against the defendant’s rights in employing an intermediate system of
    restraints; moreover, the court, noting that jurors would already know
    that the defendant was incarcerated due to the nature of the charge
    against him and likely would expect him to be restrained, expressly
    instructed the jury that the use of restraints was routine for inmates while
    in court; furthermore, neither party objected to the court’s proposal of
    a curative instruction making the jury aware of the restraints, and the
    jury never heard of the defendant’s history that created the security risk.
3. The defendant’s claim that the trial court should have inquired further
    into a potential conflict of interest with B when B indicated to the court
    that he would not feel comfortable trying the case if the defendant were
    not shackled was without merit; immediately prior to addressing the
    shackles issue, the court asked B if he would zealously represent the
    defendant and B replied that he would, and, although B’s safety concerns
    on the basis of the defendant’s violent history were understandable, B
    did not express that those concerns prevented him from representing
    the defendant or posed a conflict of interest requiring his removal from
    the case.
          Argued January 26—officially released March 29, 2022

                              Procedural History

   Amended information charging the defendant with
the crime of assault of public safety personnel, brought
to the Superior Court in the judicial district of Hartford,
geographical area number fourteen, where the court,
Gold, J., denied the defendant’s requests for new coun-
sel and to have his restraints removed during trial; there-
after, the matter was tried to the jury before Gold, J.;
verdict and judgment of guilty, from which the defen-
dant appealed to this court. Affirmed.
  Tamar Rebecca Birckhead, assigned counsel, for the
appellant (defendant).
   Meryl R. Gersz, deputy assistant state’s attorney, with
whom, on the brief, were Sharmese L. Walcott, state’s
attorney, and Christopher Parkilas, supervisory assis-
tant state’s attorney, for the appellee (state).
                         Opinion

   CRADLE, J. The defendant, Jason Goode, appeals
from the judgment of conviction, rendered after a jury
trial, of assault of public safety personnel in violation
of General Statutes § 53a-167c (a) (1). On appeal, the
defendant claims that the court erred by (1) denying
his request for new counsel, (2) requiring him to remain
shackled in the courtroom during his trial, and (3) not
inquiring into a potential conflict of interest with his
counsel. We affirm the judgment of the trial court.
   On May 29, 2018, the defendant was charged with
the assault of an employee of the Department of Correc-
tion in violation of § 53a-167c (a) (1) in connection with
an incident that occurred on January 5, 2018, while the
defendant was incarcerated at the MacDougal-Walker
Correctional Facility (MacDougal). By way of an
amended information filed on July 29, 2019, the state
alleged: ‘‘[O]n or about January 5, 2018, at approxi-
mately 2:55 p.m. in the professional visitation room area
of . . . MacDougal . . . [the defendant], with the
intent to prevent Matthew Mann, an identifiable
employee of the State of Connecticut Department of
Correction, from performing his duties as a Department
of Correction Officer and while acting in the perfor-
mance of such duties, caused physical injury to . . .
Mann by swinging his right fist and striking . . . Mann
on the right side of his face and neck, thereby causing
physical injury . . . .’’ The defendant pleaded not guilty
and elected a jury trial. Following that trial, the jury
found the defendant guilty as charged, and the defen-
dant thereafter was sentenced to ten years of incarcera-
tion, to run consecutively to the sentence he was then
serving.1 This appeal followed.
  On appeal, the defendant claims that the court erred
by (1) denying his request for new counsel, (2) requiring
him to remain shackled during his trial, and (3) not
inquiring into a potential conflict of interest with his
counsel. We address each claim in turn.
                            I
  The defendant first claims that the court abused its
discretion in denying his request for new counsel.2 We
are not persuaded.
  The following procedural history is relevant to our
analysis of this claim. On June 14, 2018, the defendant
was arraigned on the aforementioned charge and the
Office of the Public Defender was appointed to repre-
sent him. Attorney J. Patten Brown was thereafter
appointed as a special public defender to represent the
defendant, and he filed his appearance on behalf of the
defendant on July 3, 2018.
  On July 29, 2019, the defendant and Brown appeared
before the court to commence jury selection for the
defendant’s trial. At the outset of that proceeding, the
court noted that the defendant was represented by
Brown, and the defendant interjected and stated,
‘‘That’s incorrect, Your Honor.’’ Brown then explained
to the court that the defendant had informed him that
he was fired but that he told the defendant that he
needed to address the court because the court had
appointed him to represent the defendant. Brown told
the court that the defendant had expressed a desire for
different counsel to represent him.
   The court then asked the defendant to explain his
position. The defendant told the court that Brown did
not give him timely notice of his trial date and, therefore,
that he had not been afforded an opportunity to prepare
for trial. The defendant further complained that Brown
had not ‘‘erected’’ a defense to the charge for which he
was being tried. The defendant told the court, ‘‘I told
Brown on June 24, the last time we were in Enfield
Superior Court, that I needed to have the criminal inves-
tigator come up to corroborate or verify these wit-
nesses’ statements against me. No investigator popped
up. He hasn’t even appeared to the jail to visit me to
discuss this case or any other pretrial motions that the
state may have against me or any evidence like this,
unprepared. This is unprepared, man.’’
   In response to the defendant, the court explained
that it would address his complaints in order, beginning
with his complaint that he learned of his trial date only
a few days earlier. The court explained to the defendant
that his case had been pending since June, 2018, and,
because it was on the trial list, it was subject to being
‘‘called in for immediate trial at any point given that
the pretrial discussions about the case weren’t able to
work it out.’’ The court informed the defendant that
Brown had been contacted by the clerk’s office and
notified of the upcoming trial date just the previous
week, and Brown, in turn, immediately notified the
defendant.
   The court then turned to the defendant’s complaint
that Brown had not sufficiently investigated the charge
against him. Brown explained that, because the defen-
dant had informed him that he no longer wished to
speak to him or wanted his representation, he had opted
not to waste time driving to the correctional facility.
Brown told the court, however, that his investigators
had met with the defendant at the prison. When pressed
by the court, the defendant admitted that Brown had
retained ‘‘a number of investigators’’ and that one had
visited him at the correctional facility at least two times
and reviewed ‘‘some insignificant video footage’’ with
him. The defendant described another investigator who
met with him at the correctional facility and discussed
potential plea negotiations but never shared with him
any details regarding a potential defense strategy.
Brown assured the court that he had conducted an
appropriate investigation so that he could zealously
represent the defendant. Brown informed the court that
he had identified three potential witnesses that may be
helpful to his defense but, because those witnesses
were employees of the Department of Correction, he
could not compel them to speak to him prior to trial.
   The court explained to the defendant that Brown, as
an attorney with twenty to thirty years of experience,
would understand the strengths and weaknesses of the
state’s case and would identify the best manner to repre-
sent the defendant and cross-examine the state’s wit-
nesses. Although the defendant sought to have Brown
explain his defense strategy on the record, the court
declined to compel Brown to do so ‘‘because if he says
it to me on the record, then the prosecutor gets a sneak
preview of what the defense is going to be.’’
   The court told the defendant that there was no reason
to remove Brown from representing him and asked the
defendant if he could afford to hire his own lawyer who
would be ready to represent him at trial the next week.
The defendant indicated that he could not and that he
was unable to represent himself because he was in long-
term solitary confinement at the prison with no access
to the legal resource center. When the defendant per-
sisted with his complaint that Brown had not adequately
communicated or discussed his case with him, the court
again advised the defendant of his right to represent
himself and offered to appoint Brown as standby coun-
sel. The court explained that it was not, however, advis-
ing the defendant to represent himself. It explained the
advantages of having an attorney to represent him and
asked the defendant about his history with Brown. The
defendant informed the court that Brown had been
representing him for approximately one and one-half
years and that either Brown or one of the other attor-
neys in his firm had met with him on each of the numer-
ous times that he previously had been brought to the
courthouse. The court again explained to the defendant
that Brown had investigated his case, reviewed witness
statements, and identified potential defenses. The
defendant again expressed his frustration that Brown
had not shared his trial strategy with him, but, when
the court asked the defendant if he was going to allow
Brown to represent him at trial, the defendant
responded, ‘‘I might take him for now but, you know,
in the midst of the trial he may be gone.’’ The defendant
suggested to the court that either Brown or one of the
attorneys in his firm should have prepared him and
explained the jury selection process to him. The court
asked Brown, and Brown agreed, to use considerable
efforts to keep the defendant apprised of the proceed-
ings as the trial proceeded. The court told the defendant
that Brown was willing to work with him, that Brown
had already done a lot of work on his case, and that
the defendant had to be willing to work together as
well. The defendant again asked to see Brown’s work,
arguing that none of it had been shared with him. The
court reiterated that it would not be wise to ‘‘tip off’’
the state as to Brown’s defense strategy and then asked
the defendant if he was willing to commence the pro-
ceedings that day with Brown representing him. The
defendant responded, ‘‘We can get going today, but this
is what I’m saying. If at any point during the trial or
the proceedings something doesn’t go to my liking and
stuff like that, he’s got to go . . . .’’ The court warned
the defendant that he would not be allowed to simply
dismiss Brown in the middle of trial, explained that the
court would make that decision, and again asked the
defendant if he was ready to proceed with Brown repre-
senting him. The defendant reiterated, ‘‘We can get it
going, but like I said I want things as far as I expressed
to you.’’ The court agreed that the defendant would
have opportunities to speak to Brown throughout the
proceedings. On the basis of the foregoing, Brown con-
tinued to represent the defendant through his trial, and
the defendant did not renew his request for new counsel
at any point thereafter.
   The following legal principles guide our analysis of
the defendant’s claim that the court erred in denying
his request for new counsel. ‘‘It is well established that
[a] defendant is not entitled to the appointment of a
different public defender to represent him without a
valid and sufficient reason. . . . Nor can a defendant
compel the state to engage counsel of his own choice
by arbitrarily refusing the services of a qualified public
defender. . . . When reviewing the adequacy of a trial
court’s inquiries into a defendant’s request for new
counsel, an appellate court may reverse the trial court
only for an abuse of discretion. . . . [Of course, a] trial
court has a responsibility to inquire into and to evaluate
carefully all substantial complaints concerning court-
appointed counsel . . . . The extent of that inquiry,
however, lies within the discretion of the trial court.
. . . When a defendant’s assertions fall short of a seem-
ingly substantial complaint, we have held that the trial
court need not inquire into the reasons underlying the
defendant’s dissatisfaction with his attorney.’’ (Cita-
tions omitted; internal quotation marks omitted.) State
v. Davis, 338 Conn. 458, 466–67, 258 A.3d 633 (2021).
   ‘‘[An appellate court] must distinguish between a sub-
stantial and timely request for new counsel pursued in
good faith, and one made for insufficient cause on the
eve or in the middle of trial. . . . In evaluating whether
the trial court abused its discretion in denying [the]
defendant’s motion for substitution of counsel, [an
appellate court] should consider the following factors:
[t]he timeliness of the motion; adequacy of the court’s
inquiry into the defendant’s complaint; and whether the
attorney/client conflict was so great that it had resulted
in total lack of communication preventing an adequate
defense.’’ (Internal quotation marks omitted.) State v.
Wood, 159 Conn. App. 424, 432, 123 A.3d 111 (2015).
   In the present case, although Brown had represented
the defendant for more than one year, the defendant
did not ask the court to appoint new counsel until the
first day of jury selection. Despite this untimely request,
the record reflects that the court allowed the defendant
to fully express his complaints concerning Brown’s rep-
resentation of him. As previously indicated, the defen-
dant raised two principal complaints that he claimed
justified his request for new counsel—that Brown had
given him short notice of his trial date and that Brown
had never visited him at the correctional facility to
discuss his defense strategy with him. The court thor-
oughly considered both of those complaints.
   As to the defendant’s first complaint, the court
explained to the defendant that, because his case was
on the trial list, it was subject to being called in for
trial at any time and that Brown notified him of his
trial date immediately after he received notice from the
court. As to his second complaint, the court explained
to the defendant that a lot of work that an attorney
performs to prepare a case for trial occurs behind the
scenes, at the attorney’s office, and not necessarily with
the client. Brown explained to the court that he had
identified three witnesses who may be helpful to his
defense but that he could not compel them to speak
with him prior to trial because they were employees of
the Department of Correction. The court assured the
defendant that Brown, who had between twenty and
thirty years of experience, was well suited to identify
the strengths and weaknesses of the state’s case and
to pursue the most effective defense strategy. Although
Brown had not yet discussed that strategy with the
defendant, that lack of communication was borne of
the defendant’s statement that he did not wish to see
or speak to Brown. The court assured the defendant
that he would have ample opportunity to discuss his
case with Brown throughout the proceedings.
  After the court addressed the defendant’s complaints
at length, the defendant, albeit reluctantly, indicated
that he was willing to commence jury selection with
Brown’s counsel, and he did not thereafter renew his
request for new counsel. On that basis, it reasonably
may be inferred that the court’s inquiry assuaged the
defendant’s concerns with Brown. Accordingly, we can-
not conclude that the court abused its discretion in
denying the defendant’s request for new counsel.
                            II
   The defendant next claims that the court abused its
discretion when it denied his request to have his shack-
les removed and violated his constitutional right to due
process by requiring him to be shackled during his trial.
We disagree.
  After denying the defendant’s request for new coun-
sel, the court addressed the issue of the defendant’s
shackles. The defendant argued that he would be preju-
diced if he were required to wear them throughout his
trial. In response, the state recounted the defendant’s
criminal history and disciplinary record. The state rep-
resented that the defendant had been charged with mur-
der in 1995 and, pursuant to a plea agreement, had been
sentenced to thirty-five years of incarceration. While
he was incarcerated, the defendant was convicted of
assault in the third degree in 2009, assault in the third
degree in 2014, and assault of a correction officer in
2016. The state also told the court that the defendant
had an extensive disciplinary record. Upon reviewing
the defendant’s disciplinary record, the court noted that
the document presented by the state consisted of six
pages, which reflected approximately thirty-five disci-
plinary tickets but only dated back to 2015, despite the
fact that the defendant had been incarcerated since
1994. The defendant, who had been disciplined numer-
ous times for interfering with safety security, threaten-
ing and assault, acknowledged that his disciplinary
record dating back to 1994 would be ‘‘a lot longer than
six pages.’’
  When asked by the court for his position as to
whether the defendant should be restrained throughout
the trial, Brown responded, ‘‘I have never taken this
position in the past, but I don’t feel comfortable trying
the case with [the defendant] if he’s not shackled.’’ The
defendant argued that he had been in court numerous
times, without restraints and without incident.
   The court told the defendant that the leg shackles
would remain on him and next addressed the issue of
the defendant’s handcuffs. The defendant told the court
that he had no objection to being handcuffed but
requested the removal of the belly chain and the black
box that connected all of his shackles and restricted
the movement of his hands.3 The court compromised
on an ‘‘intermediate restriction which is something less
than the full set up . . . that still involved the use of
a tether chain which restricted [the defendant’s] ability
to move his arms far from his belly but would give him
sufficient leeway to be able to write should he wish to
do so during his proceedings. But his ability to move
his hands is restrained sufficiently so that it would
require quite an effort for him to get anywhere close
to Brown, who is seated next to him, and the correction
guards are seated in such a way as to make that course
of action unlikely and will protect Brown’s safety as
we move forward. I had determined based on my more
careful review . . . that these significant security mea-
sures must be put in place as we move forward.’’ The
court noted that it could have Brown sit further away
from the defendant but thought that might be prejudicial
in giving the jury the sense that Brown does not feel
safe near the defendant. The court explained that the
tether chain was necessary to ensure the safety of court
personnel. The court noted that, in another case that
had been pending in Norwich, the defendant previously
had stated in open court that he intended to assault his
counsel and that the defendant either had taken a swing
at him or threatened to do so. The court indicated that
it had further reviewed the defendant’s disciplinary
record, and, in fact, the defendant had received 231
disciplinary tickets, that he had to be transported to
court separately via special transport due to the security
risks he presents, and that he had assaulted a correction
employee as recently as June 24, 2019. The court further
noted that the defendant was then incarcerated at
Northern Correctional Institute, the state’s maximum
security facility and, due to his disciplinary history,
was in solitary confinement. On those bases, the court
opined that the defendant was ‘‘one of the most care-
fully guarded defendants in the state of Connecticut
right now and certainly his disciplinary record leaves
me [with] significant concern that he will maintain
appropriate . . . decorum during the course of the pro-
ceedings.’’ The court directed that correction officers
would remain in the courtroom to assist the marshals
in case the defendant did not ‘‘maintain appropriate
decorum.’’
   The court summarized the rationale for its decision
as follows: ‘‘I think that any prejudice that would arise
from either the restraints themselves or from the correc-
tion officers’ presence here in the courtroom is signifi-
cantly minimized given the fact that the jury will know
from the very start when I recite the charges that this
is an assault of a correction officer so they will know
that the defendant is incarcerated. The fact that there
are [correction officers] in the courtroom and that the
defendant is restrained seems to me [that] it’s very likely
[to] be something that jurors would have expected to
be the case. I don’t think that a layperson would assume
that an individual who is serving a prison sentence
would be allowed to be free of restraints while he is
seated in a courtroom any more than he is not restrained
in a broader sense while he is in the correction insti-
tute itself.
  ‘‘Now I have chosen, based on the options available
to me, what I think is a middle ground of security by
using the tether without the black box and I have done
so for the reasons that I’ve stated.’’ The court observed
that, as long as the defendant kept his chair close to
the table, the jury would not be able to see any of the
restraints. The court indicated that it would instruct
the potential jurors at the outset that it was routine for
correction officers to remain present in court with an
inmate and for the inmate to remain shackled. Brown
agreed with the court’s proposal. Accordingly, the court
so instructed the jurors.4
  We begin by setting forth the legal principles that
govern our analysis of this claim, including the applica-
ble standard of review. ‘‘[I]n reviewing a shackling
claim, our task is to determine whether the court’s
decision to employ restraints constituted a clear abuse
of discretion. . . .
   ‘‘Central to the right to a fair trial, guaranteed by the
[s]ixth and [f]ourteenth [a]mendments [to the United
States constitution], is the principle that one accused
of a crime is entitled to have his guilt or innocence
determined solely on the basis of the evidence intro-
duced at trial, and not on grounds of official suspicion,
indictment, continued custody, or other circumstances
not adduced as proof at trial. . . . [C]ourts must be
alert to factors that may undermine the fairness of the
fact-finding process. In the administration of criminal
justice, courts must carefully guard against dilution of
the principle that guilt is to be established by probative
evidence and beyond a reasonable doubt. . . . Thus,
[i]n order for a criminal defendant to enjoy the maxi-
mum benefit of the presumption of innocence, our
courts should make every reasonable effort to present
the defendant before the jury in a manner that does
not suggest, expressly or impliedly, that he or she is a
dangerous character whose guilt is a foregone conclu-
sion. . . .
   ‘‘Accordingly, [i]t is well established that, [a]s a gen-
eral proposition, a criminal defendant has the right to
appear in court free from physical restraints. . . .
Grounded in the common law, this right evolved in
order to preserve the presumption favoring a criminal
defendant’s innocence, while eliminating any detrimen-
tal effects to the defendant that could result if he were
physically restrained in the courtroom. . . . The pre-
sumption of innocence, although not articulated in the
[c]onstitution, is a basic component of a fair trial under
our system of criminal justice. . . . [C]ourts and com-
mentators share close to a consensus that, during the
guilt phase of a trial, a criminal defendant has a right
to remain free of physical restraints that are visible
to the jury; [and] that the right has a constitutional
dimension . . . .
  ‘‘Nonetheless, a defendant’s right to appear before
the jury unfettered is not absolute. . . . A trial court
may employ a reasonable means of restraint [on] a
defendant if, exercising its broad discretion in such
matters, the court finds that restraints are reasonably
necessary under the circumstances. . . . For example,
a defendant’s right to remain free of physical restraints
that are visible to the jury . . . may be overcome in a
particular instance by essential state interests such as
physical security, escape prevention, or courtroom
decorum. . . . Because [a] trial judge has a duty to do
what may be necessary to prevent escape, to minimize
danger of harm to those attending trial as well as to
the general public, and to maintain decent order in the
courtroom . . . [s]hackles may properly be employed
in order to ensure the safe, reasonable and orderly
progress of trial. . . .
   ‘‘Despite the breadth of [the court’s] discretion, how-
ever, [t]he law has long forbidden routine use of visible
shackles during the guilt phase . . . . [T]he [f]ifth and
[f]ourteenth [a]mendments prohibit the use of physical
restraints visible to the jury absent a trial court determi-
nation, in the exercise of its discretion, that they are
justified by a state interest specific to a particular
trial. . . .
   ‘‘Practice Book § 42-46 mandates in relevant part: In
ordering the use of restraints or denying a request to
remove them, the judicial authority shall detail its rea-
sons on the record outside the presence of the jury.
The nature and duration of the restraints employed
shall be those reasonably necessary under the circum-
stances. . . . Although a trial court is not mandated to
conduct an evidentiary hearing concerning the neces-
sity for restraints, our appellate review is greatly aided
when a court develops the record by conducting [such]
an evidentiary hearing . . . .’’ (Citations omitted;
emphasis omitted; internal quotation marks omitted.)
State v. McCarthy, 210 Conn. App. 1, 39–43, 268 A.3d
91 (2022).
  Here, the record reflects that the court afforded great
consideration to the defendant’s right to be free from
restraints throughout his trial proceedings. After thor-
ough consideration, the court implemented the least
onerous means of restraining the defendant possible
in light of his extensive violent criminal record and
disciplinary history. Although the restraints may have
been visible to the jury, it cannot reasonably be argued
that the defendant’s history did not justify the court’s
safety concerns and the employment of restraints.
Despite the defendant’s history of violence, the court
considered the potential prejudice to the defendant that
might be caused by the shackles, in addition to the
defendant’s right to participate in his defense. In
employing an intermediate system of restraining the
defendant, the court properly exercised its discretion
by carefully weighing the safety concerns and the rights
of the defendant.
   Moreover, the court aptly noted that, because the
defendant was being tried for assaulting a correction
officer, the jury would already know that the defendant
was incarcerated and likely would expect him to be
restrained due to that incarceration. See State v. Taylor,
63 Conn. App. 386, 395–96, 776 A.2d 1154 (prejudicial
effects of shackling were negligible where defendant
was being tried for offenses such as escape from prison
or assault of prison guard because nature of charges
and evidence presented would inevitably convey to jury
that defendant already was convict and prisoner), cert.
denied, 257 Conn. 907, 777 A.2d 687, cert. denied, 534
U.S. 978, 122 S. Ct. 406, 151 L. Ed. 2d. 308 (2001). Indeed,
the court expressly instructed the jury that the use
of restraints was routine because the defendant was
incarcerated. Therefore, not only was there a sound
and logical explanation for the use of restraints that was
wholly unconnected to any potential risk of violence
by the defendant, but the court’s curative instruction
underscored the logic of that explanation by telling the
jury that it was routine for inmates to remain restrained
while in court.
   The defendant also argues that the court erred by
sua sponte making the jury aware of the shackles and
that its instructions to the jury were insufficient to cure
the prejudice to the defendant. Although the court did
make the initial proposal of a curative instruction, it
afforded the parties an opportunity to be heard on that
instruction, and neither party objected. As noted, the
restraints ordered by the court were necessary for secu-
rity purposes due to the defendant’s history. The jury
appropriately never heard about that history, and,
instead, was instructed that the use of restraints was
routine, rather than a necessary safeguard to the poten-
tial threat posed by the defendant. Accordingly, we
conclude that the defendant’s claim is unavailing.
                            III
   The defendant finally claims that the court ‘‘failed to
uphold its affirmative duty to inquire with respect to a
conflict of interest by [Brown] when [Brown] expressed
fear of the defendant, stating to the court that he did
not feel ‘comfortable’ trying the case if the defendant
were not shackled, thereby violating the defendant’s
[rights under the state and federal constitutions].’’ The
defendant claims that Brown’s conflict became evident
when Brown failed to argue for less restrictive restraints
to be placed on the defendant or that ‘‘it would be less
prejudicial for no restraints to be visible to the jury,
rather than drawing attention to the restraints and rely-
ing on a curative instruction.’’ We are not persuaded.
   ‘‘It is axiomatic that a criminal defendant’s sixth
amendment right to the effective assistance of counsel
includes the right to counsel that is free from conflicts
of interest. . . . It is a fundamental principle . . . that
an attorney owes an overarching duty of undivided loy-
alty to his [or her] client. At the core of the sixth amend-
ment guarantee of effective assistance of counsel is
loyalty, perhaps the most basic of counsel’s duties. . . .
Loyalty of a lawyer to his [or her] client’s cause is the
sine qua non of the [s]ixth [a]mendment’s guarantee
that an accused is entitled to effective assistance of
counsel. . . . That guarantee affords a defendant the
right to counsel’s undivided loyalty. . . .
  ‘‘In cases involving potential conflicts of interest, this
court has held that [t]here are two circumstances under
which a trial court has a duty to inquire . . . (1) when
there has been a timely conflict objection at trial . . .
or (2) when the trial court knows or reasonably should
know that a particular conflict exists . . . . To safe-
guard a criminal defendant’s right to the effective assis-
tance of counsel, a trial court has an affirmative obliga-
tion to explore the possibility of conflict when such
conflict is brought to the attention of the trial judge in
a timely manner. . . .
   ‘‘In such circumstances, [t]he court must investigate
the facts and details of the attorney’s interests to deter-
mine whether the attorney in fact suffers from an actual
conflict, a potential conflict, or no genuine conflict at
all. . . . We review the defendant’s claim that the trial
court failed to inquire into a possible conflict of interest
as a question of law, and, as such, it is subject to plenary
review.’’ (Citations omitted; footnote omitted; internal
quotation marks omitted.) State v. Davis, supra, 338
Conn. 469–71.
   The defendant argues that Brown’s statement to the
court that he would not feel comfortable representing
the defendant if the defendant were not restrained dem-
onstrated a conflict of interest.5 Based on the defen-
dant’s violent history, including his assault of a correc-
tion officer just one month earlier and his previous in-
court threat against his prior attorney, Brown’s safety
concerns were understandable. Despite Brown’s well-
founded safety concerns, he did not, at any point,
express that those concerns prevented him from repre-
senting the defendant or posed a conflict of interest
requiring his removal from the case. In fact, immediately
prior to addressing the shackles issue, the court consid-
ered the defendant’s request for new counsel, during
which, as iterated herein, the court asked Brown if he
would zealously represent the defendant, and Brown
assured the court that he would. We therefore conclude
that the defendant’s claim that the court should have
inquired further into a potential conflict of interest is
without merit.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In 1995, the defendant was convicted of murder in violation of General
Statutes § 53a-54a and was sentenced to a thirty-five year term of incarcera-
tion. As discussed herein, the defendant was subsequently sentenced for
additional offenses that he committed while he was incarcerated.
   2
     The defendant also claims that the denial of his request for new counsel
violated his rights to counsel and due process under the state and federal
constitutions. Because we conclude that the court did not abuse its discretion
in so ruling, we do not reach the defendant’s constitutional claims.
   3
     The court explained: ‘‘That black box was part of a restraint device
which in corrections is known as a full set up and it essentially tethered
[the defendant’s] hands to the black box, which was part of a belly chain
and prevented [the defendant] from moving his hands away from his belly
at all.’’
   4
     The court instructed the jurors, inter alia: ‘‘Now the charge, as you know,
is the charge as I just told you, assault of an employee of the Department
of Correction. You will [learn] during this trial that the defendant is incarcer-
ated and was at the time of the alleged offense. It is for that reason that
you’ll see in the courtroom, and this is done as a routine practice, seated
behind [the defendant] are two members of the Department of Correction.
And they are joined also by members of our courthouse security, and they
are called marshals. That is routine practice. You may also during the course
of the trial come to learn that the defendant is restrained in certain ways;
that is also a matter of routine. It is not something that is done specifically
in this case, but, as I say, it’s a matter of routine. The fact that there are
correction officers in the courtroom along with our marshals, the fact that
the defendant may be, you may come to notice, subject to some restraint,
those factors are not in any way relevant or material to the decision that
you’re going to be asked to make in this case.’’
   5
     After Brown expressed that concern, the defendant noted, inter alia,
‘‘[T]his is not starting off well as he’s telling me he doesn’t feel comfortable,
because I never did nothing to this man.’’